 I)          I)
                  r,,. Case 2:19-cv-05113-SMB--JZB
                                      ,.,,:                              Document 1 Filed 09/09/19 Page 1 of 7
      /:,
      I




                                                                                                                  _LODG~D
                                                                                                       RECEIVED        COPY

                                                                                                       ~   SEP O 9 2019
3250 W. Lower Buckeye Road                                                                        CLERK U S OISTFIICT GOUR)
Mailing Address                                                                                     DISTRICT OF:     ONA
                                                                                                 BY                     D~Pun
Phoenix, Arizona 85009
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)
                                                                                            '



                                      1N THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF ARIZONA


(Full Name of Plaintiff)




V.
                                 Plaintiff,
                                                                                                ---cv-19--s1 u=-PF1i~s-M-s=
                                                                                       CASE No.~_ _ _ _ _ _ _ _ _ _ __
                                                                                                                                  Jzsl
                                                                                                      (To be supplied by the Clerk)
(i) Ma,           K ¼l, v ¥11~
(Full Name of Defendant)
                                            ~d'd~#"lffi>i:3 ,
                                                                               ·
                                                                                           CIVIL RIGHTS COMPLAINT
(2)   C,±'-fo±J?hoe nXt                                                                          BY A PRISONER

(3) 2)0'-clh M.()'AO;hltn lll\1ce De.~~ ,                                                  ~ 3~f<'{ T\ZIAL
                                                                                       ~ a l Complaint
                                                                                                                          ~£ED
(4)]?hofl~,,<                 ¼\\'~ °De{>t.                                            • First Amended Complaint
                                                                                       D Second Amended Complaint
                             :';. Defendant(s).
D Check if there are additional Defendants and attach page 1-A listing them.




                                                                 A. JURISDICTION

1.        This Co~ has jurisdiction ~ver this action pursuant to:
               ~ U.S.C. § 1343(a), 42 U.S.C. § 1983
               • J8 U.S.C. § 1331; B_ivens v. Six nknown Federal Narcotics Agents, 403 U.S. 388 (1971 ).
                                                                  Ui.




              ~Other:                           .                                                    ·

2.        Institution/city where violation occurred:                    £ho< n, XJ ~ i 2-0'AO....

Revised 6/05/17                                                                    1                                      550/555
     I'        )I   Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 2 of 7




                                                         B. DEFENDANTS

1.
as:--t:=-t::WLC..~.1.'.Jll~~Ul1...!L.-'-£~'=-1~ILI.-----


2Name of s~nd Defendant:~:.~                             ~~"j                   . The second Defe~dant ~·::ployed as:
as:       SolA+b
         l.Y\Ourrl:o.i n __ .:.__"~--
                               (Position and Title)
                                                                          at   Har: i c.o()g_ "       ~-
                                                                                                (Institution)       .


3. Name of third Defendant:              Ma.,r 1 1 ; ~ ~                                   .    The~ Defendant is employed
as:        4?0\,c.1 0££,·o.£                    s~~           ~_at             .p_h«:f'i~ ~1,02.        _Cl>{b~t
                               (Position and Title)                                         (Institution)

4.
as::-(:Jr:u.J~~~il!.!L-D~~~tt:LJ~~~~-

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.


                                                      C. PREVIOUS LAWSUITS

1.        Have you filed any other lawsuits while you were a prisoner?                      •   Yes

2.        If yes, how many lawsuits have you filed?                       Describe the previous lawsuits:

          a. First prior lawsuit:
               1. Parties:                                    v.
               2     Court and case number:
               3. -· Result: (Was the case dismissed? Was itappealed? Is it still pending?)


          b. Second prior lawsuit:
              1. Parties:                                   v.-
              2   Court and case number:
              3.  Result: (Was the case dismissed? Was it appealed? Is it still pending?)


          c. Third prior lawsuit:
              1. Parties:                                  v.
              2    Court and case number:
              3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)


If you filed more than three lawsuits, answer the questions listed above for each additional law$uit on a separate page. -



                                                                   2
 J'       ~   •   Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 3 of 7




                                               D. CAUSE OF ACTION

                                                     COUNT!
1. State the constitutional or other federal civil right that was violated:     '6
                                                                               +"'    AM:~ A(\L.r'\,,t .
  Ad, c.,ie..       :re                    s
                      SU::t\ C)v'\ \ J;ft2' tCQ            b:-u.~ \ ihv     e9) b t    r,~+- d ~n~htn
2.    Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
      •Basic necessities                   •   Mail               • Access to the court   • Medical care
      •Disciplinary proceedings            •   Property "         • Exercise of religion  • Retaliation
      ~xcessive force by an officer        •   Threat to safety   • Other:._ _ _ _ _ _ _ _ _ _ _ _ _ __
3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
                       ~      .  \ ~                                                                     -\    -




4.
                                                                           \
                                                                      ,'   f'




5.    Administrative Remedies:
      a  Are there any administrative remedies (grievance procedures or administrative appeals) available at.
         your institution?                                                                        • Yes      ~o
      b. Did you submit a request for administrative relief on Count I?                           • Yes      ii-1<fo.
      c. Did you appeal your request for relief on. Count I to the highest level?                 • Yes      ~
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         didnot -
                       --------------------------------


                                                           3
     ✓'       i   I
                      Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 4 of 7




                                  -                        COUNT II
1.        State the constitutional or other federal civil right that was violated:   'f>+" ~ajrne..at
A-cl,c\e              .n: Secli:co \ S }q)O \\{!; br-v--la\ 1'i)'J~ r ~ cJ,'SC.Ciw\,~-
2.        Count II. Identify the issue involved. Check only one.        State additional issues in separate counts.
          D Basic necessities                D Mail             •      Access to the court           D Medical care
          D Disciplinary proceedings         D Property         •      Exercise of religion          • Retaliation
          ~xcessive force by an officer      • Tbreat to safety •      Other: _ _ _ _ _ _ _ _ _ _ _ _ _ __

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority.or arguments() n




4.




5.        Administrative Remedies.
          a  Are there any administrative remedies (grievance procedures or administrative appeals) available. at
             your institution?       _         ·                                                     D Yes      ~
          b. Did you submit a request for administrative relief on Count II?                         D Yes      ~o
          c. Did you appeal your request for relief on Count II to the highest level?                D Yes      ~
          d If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
             did not.




                                                                4
              Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 5 of 7




                                                           COUNTID
1.    State the constitutional or other federal civil right that was violated: _ _ _ _ _ _ _ _ _ _ _ _ __


2.    Count ID. Identify the issue involved. Check only one. State additional issues in separate counts.
      D Basic necessities              • Mail              • Access to the court        D Medical care
      D Disciplinary proceedings        • Property         • Exercise of religion       D Retaliation
      D Excessive force by an officer   • 1breat to safety • Other:                                      r

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority·or arguments.




4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).




5.   Administrative Remedies.
     a  Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        • Yes      D No
     b. Did you submit a request for administrative relief on Count III?                         D Yes      D No
     c. Did you appeal your request for relief on Count III to the highest level?                • Yes      • No
     d  If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.


If you assert more than_three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 6 of 7




                                           E. REQUEST FOR RELIEF

State the relief you are seeking:
                   Ma n-tary ~e.. \ i' c..f




I declare under penalty of perjury that the forego11.g is 'true and correct.

Executed on      8 /af.p / t9
                   7J3ATE                                                                   OF PLAINTIFF




(Name and title ofpaf~egal, legal assistant, or
other person who helped prepare this complaint)



(Signature of attorney, if any)




(Attomey=s address & telephone number)


                                              ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than :fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                           6
           Case 2:19-cv-05113-SMB--JZB Document 1 Filed 09/09/19 Page 7 of 7




                     MARICOPA COUNTY SHERIFF'S OFFICE

                                 CERTIFICATION

 I hereby certify that on this date _ _ _ _ _ _ _ _ _9_/4_/1_9_ _ _ _ _ _ _ __

 I mailed the original and one (1) copy to the Clerk of the United States District Court,
 District of Arizona.

 I further certify that copies of the original have been forwarded to:

      Hon - - - - - - - - - - United States District Court, District of Arizona.

      Hon - - - - - - - - - - United States District Court, District of Arizona.

_     Attorney General, State of Arizona,

_     Judge                                 Superior Court, Maricopa County, State of Arizona.
                     ---------
_     County Attorney, Maricopa County, State of Arizona _ _ _ _ _ _ _ _ _ _ __

      Public Defender, Maricopa County, State of Arizona _ _ _ _ _ _ _ _ _ _ __

_     Attorney

      Other _




                                                                                   1304-29
                                            Legal Support Specialist Signature         S/N

                                            INMATE LEGAL SERVICES
                                            Maricopa County Sheriff's Office
                                            3250 W. Lower Buckeye Rd.
                                            Phoenix, AZ 85009




USDC Certification                                                                   10/17/16
